Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  October 14, 2015

The Court of Appeals hereby passes the following order:

A15A1453. 1878 PIEDMONT, LLC v. INKAHOLIKS LUXURY TATTOO
    GEORGIA, LLC.

      This cross-appeal to Case No. A15A1452 was docketed with this court on
March 23, 2015, and appellant’s brief was due April 13, 2015. As of the date of this
order, appellant still has not filed a brief and has not requested an extension of time
in which to do so. Accordingly, this appeal is hereby DISMISSED as abandoned
pursuant to Court of Appeals Rules 13 and 23.

                                        Court of Appeals of the State of Georgia
                                                                             10/14/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.